

Exhibit 10.1
Committed Line Of Credit Note PNCBANK








$5,000,000.00 June 8, 2012








FOR VALUE RECEIVED, Monarch Financial Holdings, Inc. (the ''Borrower"), with an
address at
1435 Crossways Blvd., Suite 301, Chesapeake, VA 23320, promises to pay to the
order of PNC BANK, NATIONAL ASSOCIATION (the ''Bank"), in lawful money of the
United States of America in immediately available funds at its offices located
at One PNC Plaza, 249 Fifth Avenue, Pittsburgh, Pennsylvania 15222-2707, or at
such other location as the Bank may designate from time to time, the principal
sum of FIVE MILLION AND 00/100 DOLLARS ($5,000,000.00) (the "Facility") or such
lesser amount as may be advanced to or for the benefit of the Borrower
hereunder, together with interest accruing on the outstanding principal balance
from the date hereof, all as provided below.


1. Advances. The Borrower may request advances, repay and request additional
advances hereunder until the Expiration Date, subject to the terms and
conditions of this Note and the Loan Documents (as hereinafter defined). The
"Expiration Date" shall mean June 7, 2013, or such later date as may be
designated by the Bank by written notice from the Bank to the Borrower. The
Borrower acknowledges and agrees that in no event will the Bank be under any
obligation to extend or renew the Facility or this Note beyond the Expiration
Date. The Borrower may request advances hereunder upon giving oral or written
notice to the Bank by 11:00 a.m. (Pittsburgh, Pennsylvania time) (a) on the day
of the proposed advance, in the case of advances to bear interest under the Base
Rate Option (as hereinafter defined) and (b) three (3) Business Days prior to
the proposed advance, in the case of advances to bear interest under the LIBOR
Option (as hereinafter defined), followed promptly thereafter by the Borrower's
written confirmation to the Bank of any oral notice. The aggregate unpaid
principal amount of advances under this Note shall not exceed the face amount of
this Note.


2. Rate of Interest. Each advance outstanding under this Note will bear interest
at a rate or rates per annum as may be selected by the Borrower from the
interest rate options set forth below (each, an "Option"):


(i) Base Rate Option. A rate of interest per annum which is at all times equal
to (A) the Base Rate plus (B) one hundred (100) basis points (1.0%). If and when
the Base Rate (or any component thereof) changes, the rate of interest with
respect to any advance to which the Base Rate Option applies will change
automatically without notice to the Borrower, effective on the date of any such
change. There are no required minimum interest periods for advances bearing
interest under the Base Rate Option.


(ii) LIBOR Option. A rate per annum equal to (A) LIBOR plus (B) two hundred
(200) basis points (2.0%), for the applicable LIBOR Interest Period.


For purposes hereof, the following terms shall have the following meanings:


"Base Rate" shall mean the highest of (A) the Prime Rate, and (B) the sum of the
Federal Funds Open Rate plus fifty (50) basis points (0.50%), and (C) the sum of
the Daily LIBOR Rate plus one hundred (100) basis points (1.0%), so long as a
Daily LIBOR Rate is offered, ascertainable and not unlawful.


"Business Day" shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in Pittsburgh, Pennsylvania.






--------------------------------------------------------------------------------



"Daily LIBOR Rate" shall mean, for any day, the rate per annum determined by the
Bank by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
LIBOR Reserve Percentage.


"Federal Funds Open Rate" shall mean, for any day, the rate per annum (based on
a year of
360 days and actual days elapsed) which is the daily federal funds open rate as
quoted by ICAP North America, Inc. (or any successor) as set forth on the
Bloomberg Screen BTMM for that day opposite the caption "OPEN" (or on such other
substitute Bloomberg Screen that displays such rate), or as set forth on such
other recognized electronic source used for the purpose of displaying such rate
as selected by the Bank (an "Alternate Source") (or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by the Bank at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the "open" rate on the immediately preceding Business Day. The rate of
interest charged shall be adjusted as of each Business Day based on changes in
the Federal Funds Open Rate without notice to the Borrower.


"LIBOR" shall mean, with respect to any advance to which the LIBOR Option
applies for the applicable LIBOR Interest Period, the interest rate per annum
determined by the Bank by dividing (the resulting quotient rounded upwards, at
the Bank's discretion, to the nearest 1/l00th of 1%) (i) the rate of interest
determined by the Bank in accordance with its usual procedures
{which determination shall be conclusive absent manifest error) to be the
eurodollar rate two (2)
Business Days prior to the first day of such LIBOR Interest Period for an amount
comparable to such advance and having a borrowing date and a maturity comparable
to such LIBOR Interest Period by (ii) a number equal to 1.00 minus the LIBOR
Reserve Percentage.


"LIBOR Interest Period" shall mean, as to any advance to which the LIBOR Option
applies, the period of one (1), two (2), three (3) or six (6) months as selected
by the Borrower in its notice of borrowing or notice of conversion, as the case
may be, commencing on the date of disbursement of an advance (or the date of
conversion of an advance to the LIBOR Option, as the case may be) and each
successive period selected by the Borrower thereafter; provided that. (i) if a
LIBOR Interest Period would end on a day which is not a Business Day, it shall
end on the next succeeding Business Day unless such day falls in the next
succeeding calendar month in which case the LIBOR Interest Period shall end on
the next preceding Business Day, (ii) the Borrower may not select a LIBOR
Interest Period that would end on a day after the Expiration Date, and (iii) any
LIBOR Interest Period that begins on the last Business Day of a calendar month
(or a day for which there is no numerically corresponding day in the last
calendar month of such LIBOR Interest Period) shall end on the last Business Day
of the last calendar month of such LIBOR Interest Period.


"LIBOR Reserve Percentage" shall mean the maximum effective percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including,
without limitation, supplemental, marginal and emergency reserve requirements)
with respect to eurocurrency funding (currently referred to as "Eurocurrency
liabilities").


"Option" shall mean collectively, the LIBOR Option and the Base Rate Option.


"Prime Rate" shall mean the rate publicly announced by the Bank from time to
time as its prime rate. The Prime Rate is determined from time to time by the
Bank as a means of pricing some loans to its borrowers. The Prime Rate is not
tied to any external rate of interest or index, and does not necessarily reflect
the lowest rate of interest actually charged by the Bank to any particular class
or category of customers.


"Published Rate" shall mean the rate of interest published each Business Day in
the Wall Street Journal "Money Rates" listing under the caption "London
Interbank Offered Rates" for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one month period as published in another publication
selected by the Bank).




--------------------------------------------------------------------------------





LIBOR and the Daily LIBOR Rate shall be adjusted with respect to any advance to
which the LIBOR Option or Base Rate Option applies, as applicable, on and as of
the effective date of any change in the LIBOR Reserve Percentage. The Bank shall
give prompt notice to the Borrower of LIBOR or the Daily LIBOR Rate as
determined or adjusted in accordance herewith, which determination shall be
conclusive absent manifest error.


If the Bank determines (which determination shall be final and conclusive) that,
by reason of circumstances affecting the eurodollar market generally, deposits
in dollars (in the applicable amounts) are not being offered to banks in the
eurodollar market for the selected term, or adequate means do not exist for
ascertaining LIBOR, then the Bank shall give notice thereof to the Borrower.
Thereafter, until the Bank notifies the Borrower that the circumstances giving
rise to such suspension no longer exist, (a) the availability of the LIBOR
Option shall be suspended, and (b) the interest rate for all advances then
bearing interest under the LIBOR Option shall be converted at the expiration of
the then current LIBOR Interest Period(s) to the Base Rate Option.


In addition, if, after the date of this Note, the Bank shall determine (which
determination shall be final and conclusive) that any enactment, promulgation or
adoption of or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by a governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by the Bank with any guideline, request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for the
Bank to make or maintain or fund loans based on LIBOR, the Bank shall notify the
Borrower. Upon receipt of such notice, until the Bank notifies the Borrower that
the circumstances giving rise to such determination no longer apply, (a) the
availability of the LIBOR Option shall be suspended, and (b) the interest rate
on all advances then bearing interest under the LIBOR Option shall be converted
to the Base Rate Option either (i) on the last day of the then current LIBOR
Interest Period(s) if the Bank may lawfully continue to maintain advances based
on LIBOR to such day, or (ii) immediately if the Bank may not lawfully continue
to maintain advances based on LIBOR.


The foregoing notwithstanding, it is understood that the Borrower may select
different Options to apply simultaneously to different portions of the advances
and may select up to three (3) different interest periods to apply
simultaneously to different portions of the advances bearing interest under the
LIBOR Option.    Interest hereunder will be calculated based on the actual
number of days that principal is


outstanding over a year of 360 days. In no event will the rate of interest
hereunder exceed the maximum rate allowed by law.


3. Interest Rate Election. Subject to the terms and conditions of this Note, at
the end of each interest period applicable to any advance, the Borrower may
renew the Option applicable to such advance or convert such advance to a
different Option; provided that, during any period in which any Event of Default
(as hereinafter defined) has occurred and is continuing, any advances bearing
interest under the LIBOR Option shall, at the Bank's sole discretion, be
converted at the end of the applicable LIBOR Interest Period to the Base Rate
Option and the LIBOR Option will not be available to Borrower with respect to
any new advances (or with respect to the conversion or renewal of any existing
advances) until such Event of Default has been cured by the Borrower or waived
by the Bank. The Borrower shall notify the Bank of each election of an Option,
each conversion from one Option to another, the amount of the advances then
outstanding to be allocated to each Option and where relevant the interest
periods therefor. In the case of converting to the LIBOR Option, such notice
shall be given at least three (3) Business Days prior to the commencement of any
LIBOR Interest Period. If no interest period is specified in any such notice for
which the resulting advance is to bear interest under the LIBOR Option, the
Borrower shall be deemed to have selected a LIBOR Interest Period of one month's
duration. If no notice of election, conversion or renewal is timely received by
the Bank with respect to any advance, the Borrower shall be deemed to have
elected the Base Rate Option. Any such election shall be promptly confirmed in
writing by such method as the Bank may require.






--------------------------------------------------------------------------------



4. Advance Procedures. A request for advance made by telephone must be promptly
confirmed in writing by such method as the Bank may require. The Borrower
authorizes the Bank to accept telephonic requests for advances, and the Bank
shall be entitled to rely upon the authority of any person providing such
instructions. The Borrower hereby indemnifies and holds the Bank harmless from
and against any and all damages, losses, liabilities, costs and expenses
(including reasonable attorneys' fees and expenses) which may arise or be
created by the acceptance of such telephone requests or making such advances.
The Bank will enter on its books and records, which entry when made will be
presumed correct, the date and amount of each advance, the interest rate and
interest period applicable thereto, as well as the date and amount of each
payment.


5. Payment Terms. The Borrower shall pay accrued interest on the unpaid
principal balance of this Note, in arrears: (a) for the portion of advances
bearing interest under the Base Rate Option, on the first day of each month
during the term hereof, (b) for the portion of advances bearing interest under
the LIBOR Option, on the last day of the respective LIBOR Interest Period for
such advance, (c) if any LIBOR Interest Period is longer than three (3) months,
then also on the three (3) month anniversary of such interest period and every
three (3) months thereafter, and (d) for all advances, at maturity, whether by
acceleration of this Note or otherwise, and after maturity, on demand until paid
in full. All outstanding principal and accrued interest hereunder shall be due
and payable in full on the Expiration Date.


If any payment under this Note shall become due on a Saturday, Sunday or public
holiday under the laws of the State where the Bank's office indicated above is
located, such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in computing interest in connection with
such payment. The Borrower hereby authorizes the Bank to charge the Borrower's
deposit account at the Bank for any payment when due hereunder. Payments
received will be applied to charges, fees and expenses (including attorneys'
fees), accrued interest and principal in any order the Bank may choose, in its
sole discretion.
6. Late Payments; Default Rate. If the Borrower fails to make any payment of
principal, interest or other amount coming due pursuant to the provisions of
this Note within fifteen (15) calendar days of the date due and payable, the
Borrower also shall pay to the Bank a late charge equal to the lesser of five
percent (5%) of the amount of such payment or $100.00 (the "Late Charge"). Such
fifteen (15) day period shall not be construed in any way to extend the due date
of any such payment. Upon maturity, whether by acceleration, demand or
otherwise, and at the Bank's option upon the occurrence of any Event of Default
(as hereinafter defined) and during the continuance thereof, each advance
outstanding under this Note shall bear interest at a rate per annum (based on
the actual number of days that principal is outstanding over a year of 360 days)
which shall be two percentage points (2%) in excess of the interest rate in
effect from time to time under this Note but not more than the maximum rate
allowed by Jaw (the "Default Rate"). The Default Rate shall continue to apply
whether or not judgment shall be entered on this Note. Both the Late Charge and
the Default Rate are imposed as liquidated damages for the purposes of defraying
the Bank's expenses incident to the handling of delinquent payments, but are in
addition to, and not in lieu of, the Bank's exercise of any rights and remedies
hereunder, under the other Loan Documents or under applicable Jaw, and any fees
and expenses of any agents or attorneys which the Bank may employ. In addition,
the Default Rate reflects the increased credit risk to the Bank of carrying a
loan that is in default. The Borrower agrees that the Late Charge and Default
Rate are reasonable forecasts of just compensation for anticipated and actual
harm incurred by the Bank, and that the actual harm incurred by the Bank cannot
be estimated with certainty and without difficulty.


7. Prepayment. The Borrower shall have the right to prepay any advance hereunder
at any time and from time to time, in whole or in part; subject, however, to
payment of any break funding indemnification amounts owing pursuant to paragraph
8 l:Below and provided, that each partial reduction shall be in minimum amounts
of $500,000.00 or a multiple integral thereof.


8. Yield Protection; Break Funding Indemnification. The Borrower shall pay to
the Bank on written demand therefor, together with the written evidence of the
justification therefor, all direct costs incurred, losses suffered or payments
made by Bank by reason of any change in Jaw or regulation or its interpretation
imposing any reserve, deposit, allocation of capital, or similar requirement
(including without limitation, Regulation D of the Board of Governors of the
Federal Reserve System) on the Bank, its holding company or any of their
respective assets. In addition, the Borrower agrees to indemnify the Bank
against any liabilities, losses or expenses (including, without




--------------------------------------------------------------------------------



limitation, loss of margin, any Joss or expense sustained or incurred in
liquidating or employing deposits from third parties, and any Joss or expense
incurred in connection with funds acquired to effect, fund or maintain any
advance (or any part thereof) bearing interest under the LIBOR Option which the
Bank sustains or incurs as a consequence of either (i) the Borrower's failure to
make a payment on the due date thereof, (ii) the Borrower's revocation
(expressly, by later inconsistent notices or otherwise) in whole or in part of
any notice given to Bank to request, convert, renew or prepay any advance
bearing interest under the LIBOR Option, or (iii) the Borrower's payment or
prepayment (whether voluntary, after acceleration of the maturity of this Note
or otherwise) or conversion of any advance bearing interest under the LIBOR
Option on a day other than the last day of the applicable LIBOR Interest Period.
A notice as to any amounts payable pursuant to this paragraph given to the
Borrower by the Bank shall, in the absence of manifest error, be conclusive and
shall be payable upon demand. The Borrower's indemnification obligations
hereunder shall survive the payment in full of the advances and all other
amounts payable hereunder.


9. Other Loan Documents. This Note is issued in connection with a letter
agreement between the Borrower and the Bank, dated on or before the date hereof
(the "Letter Agreement"), and the other agreements and documents executed and/or
delivered in connection therewith or referred to therein, the terms of which are
incorporated herein by reference (as amended, modified or renewed from time to
time, collectively the "Loan Documents"), and is secured by the property (if
any) described in the Loan Documents and by such other collateral as previously
may have been or may in the future be granted to the Bank to secure this Note.


10. Events of Default. The occurrence of any of the following events will be
deemed to be an
''Event of Default" under this Note: (i) the nonpayment of any principal on the
date when due and the nonpayment of any interest or other indebtedness under
this Note within five (5) days after the date when due; (ii) the occurrence of
any event of default or any default and the lapse of any notice or cure period,
or any Obligor's failure to observe or perform any covenant or other agreement,
under or contained in any Loan Document or any other document now or in the
future evidencing or securing any debt, liability or obligation of any Obligor
to the Bank and as to any such event of default or default (other than any event
of default resulting from the Borrower's failure to comply with Section 5(g) of
the Letter Agreement or the covenants set forth in Sections A, B or C of Exhibit
A to the Letter Agreement) that can be cured, the Borrower has failed to cure
such event of default or default within thirty (30) days after the occurrence
thereof; (iii) the filing by or against any Obligor of any proceeding in
bankruptcy, receivership, insolvency, reorganization, liquidation,
conservatorship or similar proceeding (and, in the case of any such proceeding
instituted against any Obligor, such proceeding is not dismissed or stayed
within 30 days of the commencement thereof, provided that the Bank shall not be
obligated to advance additional funds hereunder during such period); (iv) any
assignment by any Obligor for the benefit of creditors, or any levy,
garnishment, attachment or similar proceeding is instituted against any property
of any Obligor held by or deposited with the Bank; (v) a default with respect to
any other indebtedness of any Obligor for borrowed money in excess of $500,000
individually or in the aggregate, if the effect of such default is to cause or
permit the acceleration of such debt; (vi) the commencement of any foreclosure
or forfeiture proceeding, execution or attachment against any collateral
securing the obligations of any Obligor to the Bank; (vii) the entry of a final
judgment or judgments against any Obligor in excess of $1,000,000 individually
or in the aggregate and the failure of such Obligor to discharge the judgment or
judgments within ten (10) days of the entry thereof; (viii) any Obligor ceases
doing business as a going concern; (ix) any representation or warranty made by
any Obligor to the Bank in any Loan Document or any other documents now or in
the future evidencing or securing the obligations of any Obligor to the Bank, is
false, erroneous or misleading in any material respect; (x) a Change of Control;
(xi) if this Note or any guarantee executed by any Obligor is secured, the
failure of any Obligor to provide the Bank with additional collateral if in the
Bank's opinion at any time or times, the market value of any of the collateral
securing this Note or any guarantee has depreciated below that required pursuant
to the Loan Documents or, if no specific value is so required, then in an amount
deemed material by the Bank; (xii) the revocation or attempted revocation, in
whole or in part, of any guarantee by any Obligor; (xiii) any governmental
authority makes an application to vacate any Obligor's or any Financial
Institution Subsidiary's charter or designates and appoints a liquidator or
receiver to take charge of any Obligor's or any Financial Institution
Subsidiary's assets and affairs; (xiv) the Federal Deposit Insurance Corporation
(FDIC) notifies any Obligor or any Financial Institution Subsidiary of its
intent to terminate such Obligor's or such Financial Institution Subsidiary's
status as an insured bank; (xv) the FDIC or any other federal or state
regulatory authority issues a cease and desist order or takes other action of a
disciplinary or remedial nature against any Obligor or any subsidiary and such
order or other action could reasonably be expected




--------------------------------------------------------------------------------



to have a material adverse effect on the business, assets, operations, financial
condition or results of operations of the Obligor or the Obligor and its
subsidiaries taken as a whole; or (xvi) with respect to any Financial
Institution Subsidiary, the occurrence of any event that is grounds for the
required submission of a capital restoration plan under 12 U.S.C. Section
183lo(e)(2) and the regulations thereunder. As used herein, (a) the term
"Obligor"means any Borrower and any guarantor of, or any pledgor, mortgagor or
other person or entity providing collateral support for, the Borrower's
obligations to the Bank existing on the date of this Note or arisingin the
future, and (b) the term "Change of Control" means an event or series of events
by which any person, or any two or more persons acting in concert, acquire
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934), directly or
indirectly, of 50% or more of the outstanding shares of voting stock of the
Borrower (or other securities convertible into such voting stock).


Upon the occurrence of an Event of Default: (a) the Bank shall be under no
further obligation to make advances hereunder; (b) if an Event of Default
specified in clause (iii) or (iv) above shall occur, the outstanding principal
balance and accrued interest hereunder together with any additional amounts
payable hereunder shall be immediately due and payable without demand or notice
of any kind; (c) if any other Event of Default shall occur, the outstanding
principal balance and accrued interest hereunder together with any additional
amounts payable hereunder, at the Bank's option and without demand or notice of
any kind, may be accelerated and become immediately due and payable; (d) at the
Bank's option, this Note will bear interest at the Default Rate from the date of
the occurrence of the Event of Default; and (e) the Bank may exercise from time
to time any of the rights and remedies available under the Loan Documents or
under applicable law.


11. Reserved.


12. Right of Setoff. In addition to all liens upon and rights of setoff against
the Borrower's money, securities or other property given to the Bank by law, the
Bank shall have, with respect to the Borrower's obligations to the Bank under
this Note and to the extent permitted by law, a contractual possessory security
interest in and a contractual right of setoff against, and the Borrower hereby
grants the Bank a security interest in, and hereby assigns, conveys, delivers,
pledges and transfers to the Bank, all of the Borrower's right, title and
interest in and to, all of the Borrower's deposits, moneys, securities and other
property now or hereafter in the possession of or on deposit with, or in transit
to, the Bank or any other direct or indirect subsidiary of The PNC Financial
Services Group, Inc., whether held in a general or special account or deposit,
whether held jointly with someone else, or whether held for safekeeping or
otherwise, excluding, however, all IRA, Keogh, and trust accounts. Every such
security interest and right of setoff may be exercised without demand upon or
notice to the Borrower. Every such right of setoff shall be deemed to have been
exercised immediately upon the occurrence of an Event of Default hereunder
without any action of the Bank, although the Bank may enter such setoff on its
books and records at a later time.


13.
Indemnity. The Borrower agrees to indemnify each of the Bank, each legal entity,
if any, who controls, is controlled by or is under common control with the Bank,
and each of their respective directors, officers and employees (the "Indemnified
Parties"), and to defend and hold each Indemnified Party harmless from and
against any and all claims, damages, losses, liabilities and expenses (including
all fees and charges of internal or external counsel with whom any Indemnified
Party may consult and all expenses of litigation and preparation therefor) which
any Indemnified Party may incur or which may be asserted against any Indemnified
Party by any person, entity or governmental authority (including any person or
entity claiming derivatively on behalf of the Borrower), in connection with or
arising out of or relating to the matters referred to in this Note or in the
other Loan Documents or the use of any advance hereunder, whether (a) arising
from or incurred in connection with any breach of a representation, warranty or
covenant by the Borrower, or (b) arising out of or resulting from any suit,
action, claim, proceeding or governmental investigation, pending or threatened,
whether based on statute, regulation or order, or tort, or contract or
otherwise, before any court or governmental authority; provided, however, that
the foregoing indemnity agreement shall not apply to any claims, damages,
losses, liabilities and expenses solely attributable to an Indemnified Party's
gross negligence or willful misconduct. The indemnity agreement contained in
this Section shall survive the termination of this Note, payment of any advance
hereunder and the assignment of any rights hereunder. The Borrower may
participate at its expense in the defense of any such action or claim.







--------------------------------------------------------------------------------



14. Miscellaneous. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder ("Notices") must be in writing
(except as may be agreed otherwise above with respect to borrowing requests) and
will be effective upon receipt. Notices may be given in any manner to which the
parties may separately agree, including electronic mail. Without limiting the
foregoing, first-class mail, facsimile transmission and commercial courier
service are hereby agreed to as acceptable methods for giving Notices.
Regardless of the manner in which provided, Notices may be sent to a party's
address as set forth above or to such other address as any party may give to the
other for such purpose in accordance with this paragraph. No delay or omission
on the Bank's part to exercise any right or power arising hereunder will impair
any such right or power or be considered a waiver of any such right or power,
nor will the Bank's action or inaction impair any such right or power. The
Bank's rights and remedies hereunder are cumulative and not exclusive of any
other rights or remedies which the Bank may have under other agreements, at law
or in equity. No modification, amendment or waiver of, or consent to any
departure by the Borrower from, any provision of this Note will be effective
unless made in a writing signed by the Bank, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. The Borrower agrees to pay on demand, to the extent permitted by law, all
costs and expenses incurred by the Bank in the enforcement of its rights in this
Note and in any security therefor, including without limitation reasonable fees
and expenses of the Bank's counsel. If any provision of this Note is found to be
invalid, illegal or unenforceable in any respect by a court, all the other
provisions of this Note will remain in full force and effect. The Borrower and
all other makers and endorsers of this Note hereby forever waive presentment,
protest, notice of dishonor and notice of non-payment. The Borrower also waives
all defenses based on suretyship or impairment of collateral. If this Note is
executed by more than one Borrower, the obligations of such persons or entities
hereunder will be joint and several. This Note shall bind the Borrower and its
heirs, executors, administrators, successors and assigns, and the benefits
hereof shall inure to the benefit of the Bank and its successors and assigns;
provided, however, that the Borrower may not assign this Note in whole or in
part without the Bank's written consent and the Bank at any time may assign this
Note in whole or in part.


This Note has been delivered to and accepted by the Bank and will be deemed to
be made in the State where the Bank's office indicated above is located. THIS
NOTE WILL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE BANK AND THE
BORROWER DETERMINED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA, EXCLUDING ITS CONFLICT OF LAWS RULES. The Borrower hereby
irrevocably consents to the exclusive jurisdiction of any state or federal court
in the county or judicial district of the Commonwealth of Pennsylvania; provided
that nothing contained in this Note will prevent the Bank from bringing any
action, enforcing any award or judgment or exercising any rights against the
Borrower individually, against any security or against any property of the
Borrower within any other county, state or other foreign or domestic
jurisdiction. The Borrower acknowledges and agrees that the venue provided above
is the most convenient forum for both the Bank and the Borrower. The Borrower
waives any objection to venue and any objection based on a more convenient forum
in any action instituted under this Note.


The Borrower acknowledges that it has read and understood all of the provisions
of this Note and has been advised by counsel as necessary or appropriate.


WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.






WITNESS / ATTEST:     MONARCH FINANCIAL HOLDINGS, INC.




By: /s/ LYNETTE P. HARRIS            By: /s/ BRAD E. SCHWARTZ
Lynette P. Harris                        Brad E. Schwartz
Executive Vice President, Secretary,             Chief Executive Officer
Treasurer & Chief Financial Officer


